 


 HR 1365 ENR: To make technical corrections to the Guam World War II Loyalty Recognition Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 1365 
 
AN ACT 
To make technical corrections to the Guam World War II Loyalty Recognition Act. 
 
 
1.Technical corrections to Guam World War II Loyalty Recognition ActTitle XVII of division A of Public Law 114–328 is amended— (1)in section 1703(e)— 
(A)by striking equal to and inserting not to exceed; and (B)by striking covered into the Treasury as miscellaneous receipts and inserting used to reimburse the applicable appropriations; 
(2)in section 1704(a) by striking , subject to the availability of appropriations, and inserting from the Claims Fund; and (3)by striking section 1707(a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
